Citation Nr: 1133804	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-32 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from September 1952 to September 1954, October 1954 to October 1957, and October 1957 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant testified at a Board hearing at the RO in St. Louis, Missouri, in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appellant submitted a statement in May 2009 requesting to continue her husband's claim for service connection related to radiation exposure.  In April 2010, the appellant also requested to reopen the Veteran's claim for service connection for lung cancer.  The Board notes that the Veteran did not have any claims pending before VA at the time of his death.  In a January 2005 statement from the Veteran's representative, the Veteran withdrew all pending claims after being awarded individual unemployability.  In order for the appellant to continue her husband's claim, the claim must be pending before VA at the time of the Veteran's death.  Therefore, the Board will not refer or address any claim of entitlement to service connection for the Veteran.  

The issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) based on his service connected disabilities from August 2003.

2.  The Veteran's death certificate showed he died in November 2008. 

3.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death.


CONCLUSION OF LAW

The criteria for payment of Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103A(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that in an April 2010 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to DIC.  The letter included a list of the Veteran's service-connected disabilities during his lifetime.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  

Although the notice did not precede the initial adjudication of the appellant's claim, the later notice was followed by a subsequent readjudication, in this case a statement of the case issued in June 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA acknowledges that it did not request a medical opinion in relation to the appellant's claim.  In the remand below, VA requests a medical opinion regarding service connection for cause of death.  However, the Board finds that a medical opinion is not required regarding entitlement to DIC.  The appellant's claim is denied as a matter of law.  Referral of this issue to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of service connection for DIC under 38 U.S.C.A. § 1318.

DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a 'deceased veteran' in the same manner as if the death were service connected.  A 'deceased veteran' for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct and who at death was either in receipt of compensation or entitled to receive compensation for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The veteran's service-connected disabilities must have been either continuously rated totally disabling for ten or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

The Veteran was rated as totally disabled due to individual unemployability from August 2003.  As he died in November 2008, he was only considered totally disabled for slightly more than five years.  The requirements for DIC under 38 U.S.C.A. § 1318 are not met.  Therefore, the claim for DIC under 38 U.S.C.A. § 1318 must be denied.

ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied. 


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for cause of the Veteran's death.  A certificate of death, dated in November 2008, reflects that the Veteran died in November 2008, at the age of 76.  The immediate cause of the Veteran's death was reported as congestive heart failure, with underlying causes of bilateral pulmonary emboli and below the knee amputation.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated at 50 percent disabling, migraine headaches, evaluated at 30 percent disabling, and hemorrhoids, evaluated at 10 percent disabling, for a combined total of 70 percent.  

The appellant contends that the Veteran's death was due to his service.  In particular, she contends that the Veteran's lung cancer should be service-connected and that it caused or substantially contributed to the Veteran's death.  The Board finds that a medical opinion is necessary to determine whether the Veteran's lung cancer is causally related to his exposure to radiation during service, and, if so, whether the Veteran's lung cancer substantially contributed to the Veteran's death, specifically to the Veteran's pulmonary embolism.  

Accordingly, the case is REMANDED for the following action:

1. The RO should present the issue to a VA oncologist for a medical opinion.  The examiner should review the relevant documents in the claims file.  The examiner should describe the extent of the Veteran's lung cancer and clearly address the following:

a.)  As to any diagnosis of lung cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's lung cancer is causally or etiologically related to service, specifically to the Veteran's radiation exposure.  In making a determination, the examiner should review the January 2005 radiation risk activity report by the Department of the Army.

b.)  If the examiner finds that it is at least as likely as not that the Veteran's lung cancer is causally or etiologically related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's lung cancer was the principal cause or a contributory cause of death.  

The Board notes that for a disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

A complete rationale should be provided for any opinion offered.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for cause of death is warranted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


